RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, declaration,  and remarks filed on 1/27/2022 have been received. In the response filed on 1/27/2022, claims 1 and 10 were amended. 
Claims 1-3, 6, and 8-15 are pending. Claims 4, 5, and 7 are canceled. Claims 9-13 and 15 are withdrawn from consideration. Claims 1-3, 6, 8, and 14 are rejected. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

Specification
The Specification is objected to because it lacks a BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S). See MPEP 608.01(f).
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 8, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bromley, US 2009/0297491 A1. 
Regarding claim 1: Bromley discloses a consumable (for food and beverage, abstract) emulsion (dispersions, i.e., the pre-emulsion compositions can be used to prepare dispersions, para 0008). 
Bromley discloses a pre-emulsion (para 0008) is mixed with a diluent to form an emulsion (dispersion, para 0008). Bromley discloses the diluent can be water (aqueous medium, water, para 0050). 
For clarity: The mixture of the pre-emulsion and the diluent is encompassed within the claimed “consumable emulsion”. 
Bromley discloses the pre-emulsion comprises non-polar compounds (para 0008). Bromley discloses the non-polar compounds may be an oil comprising C:18 Stearic acid, C18:1 Oleic acid, C18:2 Linoleic acid, and C18:3 Linolenic acid (para 0245). Bromley discloses triglycerides and C18 fatty acid (stearic acid, para 0246).
Bromley discloses the pre-emulsion comprises additives including surfactant (para 0009), preservative (para 0349), and/or acidulants (pH adjusters, para 0361; citric acid, para 0361). 

Bromley discloses the consumable emulsion (liquid dilution composition) has a  Nephelometric Turbidity Units (NTU) value in the range of less than 500; about 500; less than 300; about 300; less than 200; or about 200 (para 0045). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
With respect to the concentrations of long chain triglycerides, water, and additive: 
3 wt.% to 12 wt.% long chain triglycerides: 
Bromley discloses the pre-emulsion comprises the non-polar ingredient (e.g., triglyceride) in a range of about 5% and 35% of the weight of the pre-emulsion composition (para 0034). 
Bromley discloses the consumable emulsion (liquid dilution composition, para 0378) comprises 0.05 g to 10 g of pre-emulsion in less than 8 fluid ounces or less than about 8 fluid ounces (para 0378). 
Bromley suggests amounts of non-polar ingredient (e.g., triglyceride) in the consumable emulsion (liquid dilution composition) in a range of greater than about 1.4%. 
Sample Calculation: 
10 g pre-emulsion/[8 oz. water + 10 g pre-emulsion] = [10 g pre-emulsion/236.5882 g water + 10 g pre-emulsion]; 
[10 g pre-emulsion/236.5882 g water + 10 g pre-emulsion] * 100% = 4.055% pre-emulsion in total consumable emulsion; 
4.055% pre-emulsion in total consumable emulsion * 35% non-polar ingredient in pre-emulsion = 1.42% non-polar ingredient in consumable emulsion. 
As the amount of diluent (water) decreases (less than 8 oz.), the percentage of non-polar ingredient increases. Therefore, Bromley suggests amounts of non-polar ingredient (e.g., triglyceride) in the consumable emulsion (liquid dilution composition) in an amount of greater than about 1.4%. 
97 wt.% to 70 wt.% water: 

Bromley suggests amounts of diluent (water) in the consumable emulsion (liquid dilution composition) in ranges including less than about 95.9% and less than about 99.98%. 
Sample Calculations: 
8 oz. water/[8 oz. water + 10 g pre-emulsion] = 236.5882 g water/[236.5882 g water + 10 g pre-emulsion]
236.5882 g water/[236.5882 g water + 10 g pre-emulsion] * 100% = 95.9%
236.5882 g water/[236.5882 g water + 0.05 g pre-emulsion] * 100% = 99.98%
As the amount of diluent (water) decreases (less than 8 oz.), the percentage of water decreases. As the amount of non-polar ingredient increases, the percentage of water decreases. Therefore, Bromley suggests amounts of water in ranges including less than about 95.9% and less than about 99.98%. 
0.013 wt.% to 20 wt.% additives which are selected from the group consisting of preservatives, surfactant, acidulants and emulsifiers:
Bromley discloses the pre-emulsion comprises the non-polar ingredient (e.g., triglyceride) in a range of about 5% and 35% of the weight of the pre-emulsion composition (para 0034). 
Bromley discloses the pre-emulsion comprises between about 40% to about 60% surfactant (para 0016). 
Bromley discloses the consumable emulsion (liquid dilution composition, para 0378) comprises 0.05 g to 10 g of pre-emulsion in less than 8 fluid ounces or less than about 8 fluid ounces (para 0378). 
Bromley suggests amounts of surfactant in the consumable emulsion (liquid dilution composition) in  ranges of greater than about 0.008 % to greater than about 2.4 % surfactant. 
Sample Calculations:
Sample for 0.008% surfactant
[0.05 g pre-emulsion/[8 oz. water + 0.05 g pre-emulsion] = [0.05 g pre-emulsion/236.5882 g water + 0.05 g pre-emulsion]; 
[(0.05 g pre-emulsion*40% surfactant)/(236.5882 g water + 0.05 g pre-emulsion)]
[0.02 g surfactant/(236.5882 g water + 0.05 g pre-emulsion)] * 100% = 0.00845% surfactant in total consumable emulsion
Sample for about 2.4% surfactant
10 g pre-emulsion/[8 oz. water + 10 g pre-emulsion] = [10 g pre-emulsion/236.5882 g water + 10 g pre-emulsion]; 
[10 g pre-emulsion/236.5882 g water + 10 g pre-emulsion]
[(10 g pre-emulsion* 60% surfactant)/(236.5882 g water + 10 g pre-emulsion)]
[4 g surfactant /(236.5882 g water + 10 g pre-emulsion)]*100% = 2.4332% surfactant in total consumable emulsion
As the amount of diluent (water) decreases (less than 8 oz.), the percentage of surfactant additive increases. Therefore, Bromley suggests amounts of surfactant additive in the consumable emulsion (liquid dilution composition) in amounts of greater than about 0.008 % to greater than about 2.4 % surfactant. 
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.

In the present case, the prior art discloses the conventional nature of the recited ingredients in a consumable emulsion. As such, the concentrations of the ingredients represent the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent.
Finally attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
In the present case, the prior art discloses the conventional nature of the recited ingredients in a consumable emulsion. As such, the concentrations of the ingredients represent nothing patentable unless the applicant by a proper showing further 

Regarding claim 2: The phrase “wherein the long chain triglycerides are triglycerides of long chain fatty acid residues derived from fatty acids having from 14 to 18 carbon atoms. . . ” (emphasis added) is a process limitation (derived from) in the product claim. Therefore, the limitation is interpreted as analogous to a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Additionally, the phrase “non-hydrogenated, partially hydrogenated or fully hydrogenated oils” encompasses all forms of oils. In other words, oils are necessarily one of non-hydrogenated, partially hydrogenated or fully hydrogenated oils. Therefore, the phrase encompasses all forms of oils. In the present case, the process limitation implies triglycerides having fatty acid esters with 14 to 18 carbon atoms. Bromley discloses the non-polar compounds comprise C:18 Stearic acid, C18:1 Oleic acid, C18:2 Linoleic acid, and C18:3 Linolenic acid (para 0245). Bromley discloses C:18 (stearic acid) and triglycerides (para 0246).
It is also noted that Bromley discloses the non-polar compounds may be soybean (soybean oil, para 0245); safflower (safflower oil, para 0245); sunflower (para 0036, 0132); sesame (sesame oil, para 0245); peanut (peanut oil, para 0245); corn (corn oil, para 0245); cottonseed (cottonseed oil, para 0245); marine (fish, oil, krill oil, para 0245); and a safflower oil comprising C:16 Palmitic acid, C:18 Stearic acid, C18:1 Oleic acid, C18:2 Linoleic acid, and C18:3 Linolenic acid (para 0245).
Regarding claim 3: The phrase “wherein the long chain triglycerides are triglycerides of long chain fatty acid residues derived from . . .” (emphasis added) is a process limitation (derived from) in the product claim. Therefore, the limitation is interpreted as analogous to a product-by-process claim. The discussion of MPEP 2113 
It is also noted that Bromley discloses the non-polar compounds may be soybean (soybean oil, para 0245); safflower (safflower oil, para 0245); sunflower (para 0036, 0132); sesame (sesame oil, para 0245); peanut (peanut oil, para 0245); corn (corn oil, para 0245); cottonseed (cottonseed oil, para 0245); marine (fish, oil, krill oil, para 0245); and a safflower oil comprising C:16 Palmitic acid, C:18 Stearic acid, C18:1 Oleic acid, C18:2 Linoleic acid, and C18:3 Linolenic acid (para 0245). As such, Bromley is encompassed within the breadth of the organic acids (i.e. fatty acids) that form Bromley’s triglycerides. 
Regarding claim 6: Bromley discloses the pre-emulsion comprises additives including surfactants (para 0009), preservatives (para 0349), and/or acidulants (pH adjusters, para 0361; citric acid, para 0361). 
The discussions of MPEP 2144.05 II and In re Levin apply here as above. In the terminology of MPEP 2144.05 II, the prior art discloses the conventional nature of the recited ingredients in a consumable emulsion. As such, the concentrations of the ingredients represent the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent. In the terminology of In re Levin, the prior art discloses the conventional nature of the recited ingredients in a consumable emulsion. As such, the concentrations of the ingredients represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  

Regarding claim 14: Bromley discloses triglycerides and stearic acid (para 0246). 

Claims 1-3, 6, 8, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bromley, US 2009/0297491 A1; in view of Zeller et al., US 2008/0160151 A1. 
Bromley is relied on as above. 
Regarding claims 1 and 14: Bromley discloses the pre-emulsion forms a dispersion with the diluent (para 0008). Bromley discloses the non-polar active ingredients include, but are not limited to, compounds containing any fat-soluble nutraceutical or pharmaceutical and/or oil (para 0022). Bromley discloses triglycerides and stearic acid (para 0246). 
Bromley does not expressly disclose the triglyceride contains only stearic acid. 
Zeller is drawn to a composition for making a beverage (abstract). Zeller discloses delayed dispersion can be achieved by including a fat constituent, such as tristearin (para 0039). 
NOTE: Tristearin is a triglyceride that is glycerol in which all three hydroxy groups have been formally esterified with stearic acid. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a dispersion comprising triglycerides and/or stearic acid, as taught in Bromley, wherein the triglycerides are tristearin, as taught in Zeller, to obtain a consumable emulsion having triglycerides that are the fatty acid stearic acid. One of ordinary skill in the art at the time the invention was filed would have been motivated to use tristearin to control the dispersion of Bromley’s pre-emulsion in the forming of the consumable emulsion (Zeller, para 0039). 
The discussions of the remaining limitations of claim 1 apply here as above. 
Regarding claims 2 and 3: The discussions of the process limitation in the product claim apply here as above. Zeller discloses a triglyceride having C:18 fatty acids (tristearin, para 0039).


Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 1/27/2022 is insufficient to overcome the rejections for the following reasons. 
The Declaration provides a table of Turbidity depending on the melting point of the lipid (Declaration, p. 3). The table includes MCT, WitocanHS, Witocan42, DynasanP60, and Dynasan118 (Table, Declaration, p. 3). Examiner is not persuaded by this table for the following reasons. 
The evidence is not the commensurate in scope with the claimed invention. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). In the present case, the table is not commensurate in scope with the claimed invention. The claims do not relate melting point of triglycerides and turbidity. The table fails to disclose the triglyceride content, water content, and the additive content. Furthermore, the compositions of WitocanHS, Witocon42, Dynasan P60, and Dynasan118 are not known. The chain length of the fatty acids groups are not known. The ratios of C16:C18 and C14:C16:C18 are not known. 
The evidence is not a comparison with the closest prior art. Per MPEP 716.02 (b), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. Bromley does not suggest MCT, WitocanHS, Witocan 42, DynasanP60, and Dynasan118. Furthermore, the compositions of Witocan HS, Witocan 
The Declaration states “Bromley may describe ranges of turbidity that overlap with the ranges in the pending claims, these ranges of turbidity described in Bromley are not indicative of a higher triglyceride content” (Declaration, p. 3). Examiner is not persuaded by this statement. The statement that Bromley does not disclose what Bromley does disclose is not found persuasive. Bromley suggests an overlapping range of turbidity and non-polar material that may be triglycerides. 
The Declaration states, “Bromley's examples point in a completely different direction” (Declaration, p. 3). Examiner is not persuaded by this statement. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123 II.

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
Applicant argues Bromley fails to disclose an overlapping range of triglyceride (remarks, p. 5). Applicant argues the calculated 1.4% triglyceride is less than half od the claimed 3% (remarks, p. 5). Examiner is not persuaded by this argument for the following reasons. First, the argument fails to address the discussion associated with the calculations. As discussed in the calculations, Bromley discloses the pre-emulsion is diluted with less than 8 oz water. The calculations are based upon 8 oz water. As the amount of diluent (water) decreases (less than 8 oz.), the percentage of non-polar 
Applicant argues the Declaration establishes a patentable distinction between the prior art and the claimed invention (remarks, p. 6). Examiner is not persuaded by this argument for the reasons provided in the Declaration under 37 CFR 1.132 section above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Walter A Moore/Primary Examiner, Art Unit 3619